DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group II, process claims 8-21, in the reply filed on June 23, 2021 is acknowledged.  The traversal is on the ground that because both Groups I and II recite a foil layer, an under layer and a functional layer, such features would be searched with respect to both product and process claims and therefore there is not an undue burden for the examiner to search all of the claims in Groups I and II.  This is not found persuasive.  The examiner disagrees with Applicant’s statement concerning a serious search and/or examination burden.  
In addition to the reasons listed in the office action of May 11, 2021, it is noted that the patentability of product claims is based on the product itself, and not the process steps of making the product.  For example, even if claim 1 were amended to recite the steps of “coating” and “applying” that are required in method claim 8, turning claim 1 into a product-by-process claim, determination of patentability would still be based on the product itself and not the method of production. MPEP 2113. Therefore, with respect to the issue of search burden, the prior art applicable to one invention is not likely to be applicable to another invention.  Additionally, the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and /or 35 U.S.C. 112, first 
With respect to Applicant’s request to consider rejoinder of the product claims, it is noted that where claims directed to a product and process of making and or using the product are presented in the same application, and Applicant elects the product, upon finding the product claims allowable, withdrawn process claims that require all of the limitations of an allowable product claim should be considered for rejoinder. MPEP 821.04(b).  However, when process claims are chosen for review, there is no similar requirement for considering the rejoining of product claims.  As discussed above, the patentability of a product does not depend on its method of production. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

claim 9, the recitation of “a removable film” and “a side of the foil layer” renders antecedent basis unclear.  Is this a different film and a different side than what was recited in claim 8?

Regarding claim 21, “the tile pattern” lacks antecedent basis.  Claims 8 and 11 from which claim 21 depends do not recite the formation of a tile pattern.  It is not clear from claim 21 whether Applicant intended claim 21 to further limit the process of claims 14, 17 or 18, rendering problematic any advancement of prosecution at this time by the examiner guessing which process was intended to be limited.   

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 9 and 10 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claim 9, claim 8 recites “applying an adhesive material and removable film to a side of the foil layer opposite the friction reducing coating.”  Claim 9, which depends from claim 8, recites “wherein the adhesive material is applied along with a 
 Regarding claim 10, claim 8 requires a single step of applying an adhesive material and removable film to a side of the foil layer.  Claim 10 depends directly from claim 8 and thus must include all the limitations of claim 8.  However, claim 10 is understood as reciting an alternative method wherein the adhesive material is not applied with the removable film to the foil, but is in discrete or singular form when being applied to the foil layer.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated byTokki KK, JP 2000061394, published February 29, 2000 (hereafter Tokki), discussed with reference to the attached machine translation of the description.	

Regarding claim 8, Tokki discloses a method of manufacturing a multi-layered friction reducing tape (background discusses need for improved wear resistant tapes for use with sliding parts (para [0001]); Fig. 1 illustrates an abrasion resistant tape (para [0018]; multi-layer wear-resistant tape and method of making is described in para [0009]; see para [0013] description of using diamond-like carbon in the tape to improve wear resistance because it has a low coefficient of friction, thus Tokki is understood as teaching its tape is friction reducing).
With reference to Fig. 1, the method of Tokki includes:
obtaining a foil layer including a metal, polymer, or hybrid-metal-polymer; (para [0009] discloses “tape-shaped steel sheet 1 having a thickness of 0.2 mm” (i.e., a metal having a thickness in a foil thickness range)); 
coating the foil layer with a friction reducing coating (para [0009] discloses coating with diamond-like carbon 3 that is illustrated as a top layer in Fig.1); and 
applying an adhesive material and removable film to a side of the foil layer opposite the friction reducing coating (para [0009] discloses double-sided adhesive tape 4 and release paper 5 that have been applied to a back surface of the steel layer 1 opposite multilayer coating 2, 3),
wherein the friction reducing coating is a multi-layered friction reducing coating that includes an under layer disposed on the foil layer, and an adhesion promoting layer contiguous with a surface of the under layer (see Fig. 1 and description of the steel foil layer 1 above and paras [0009] and [0012] disclosing an adhesion improving (i.e., promoting) layer 2 disposed on the foil layer 1, Tokki further disclosing the layer 2 may be made by laminating a plurality of materials, thus disclosing that the illustrated layer 2 can be in the form of at least two contiguous materials laminated to each other, one of which can be understood as an under layer that is disposed on the foil and the other as an upper layer, both of which being adhesion improving), and a functional layer that includes . . .  diamond-like-carbon (DLC) (paras [0008], [0009] and [0013] disclose diamond-like-carbon for the layer 3); 
wherein the functional layer is contiguous with a surface of the adhesion promoting layer (see Fig. 1 illustrating outer functional layer 3 contiguous with adhesion promoting layer 2).

Regarding claim 9, see the section 112 rejections above; on the merits, see the rejection of claim 8 above discussing the Tokki disclosure of double-sided adhesive tape 4 which is provided along with release paper 5 on the back of the steel foil 1 of Tokki (Fig. 1 and para [0009]).

Regarding claim 10, see the section 112 rejection above; on the merits, para [0010] discloses the use of a solidified adhesive.    

Regarding claim 11, see para [0007] disclosure that the film is coated on a “tape-shaped steel plate” thus disclosing the tape is already in strip form when being coated.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Tokki as applied to claim 8 and further in view of Smith International, Inc., WO 2016/028662 (hereafter Smith), published February 25, 2016.

Regarding claims 12-14, Tokki teaches its intermediate layer 2 that is disposed on the steel foil layer 1 may be made of tungsten or any other material that can improve adhesion (including titanium nitride, titanium carbide silicon carbide or aluminum nitride, and combinations thereof) and such layer 2 may be made by laminating a plurality of materials (paras [0009]-[0013]).  Tokki is silent as to whether the coating process is performed in a chamber (claim 12) and whether the under layer is deposited as a patterned substrate (claim 13), in particular a tile pattern (claim 14).    
Smith is directed to applications, such as excavating and drilling, where surfaces of machinery are exposed to abrasive conditions and there is a potential for rapid rates of wear on particular components (para [0002]).  According to Smith, such surfaces are protected from wear using hardfacing, that Smith describes as the application of a harder or tougher material onto a softer underlying material, such as steel, with the harder material being a harder metal, carbide, ceramic or diamond material (para [0003]).  Smith teaches that a problem faced with applying a protective surface having a high hardness value is that the surface may be more wear resistant, but may become too brittle.  Likewise a protective surface with high toughness may compromise overall wear resistance (para [0003]).  
Smith teaches that its methods include a hardfacing process wherein a plurality of tiles of super hard material (e.g., tungsten carbide, metal-WC, polycrystalline diamond (para [0037]) are secured to a base layer and hardfacing material (can be 
In an embodiment illustrated in Fig. 12 and described at paras [0063]-[0065], Smith teaches that tiles and other hardfacing materials may be pre-formed on a hardfacing sheet 1216, that may be made using a tungsten carbide (para [0064]) and attached to a flexible component (para [0063]) that can be attached to an exterior surface of a part body and conform to the part body shape.  Thus, Smith teaches or suggests the use of hardfacing sheet under the tile pattern as well as the use of a flexible component that may also be understood as a tape, foil or sheet upon which the hardfacing materials are prepared, followed by application of the sheet/flexible component to a part.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to modify the method of preparing a tape according to Tokki to incorporate the method of Smith, by preparing the intermediate and coating layers on the metal tape of Tokki using a system (including a chamber) as taught by Smith, wherein either the intermediate or outer layers may be applied as hard tiles applied in a desired pattern and further include a layer formed between and/or over or under the tiles as taught by Smith, also in a desired pattern, for the advantage taught .

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Tokki in view of Smith as applied to claim 14 and further in view of Luce, et al., US 2010/0104736 (hereafter Luce).
Tokki in view of Smith is silent as to the tile pattern being a herringbone pattern.  Luce teaches applying hardfacing materials in a tiled herringbone pattern on the surface of a drill bit (see Fig. 25 and paras [0057], [0146] and [0149]), in order to provide a wear resistant surface to the bit.  It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to modify the method of Tokki/Smith to apply tiles in a herringbone pattern as taught by Luce as a predictable and adequate pattern for use as a tape that is to be applied to a drill bit surface in order to provide a wear resistant surface to the bit.   It has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. MPEP 2141 discussing KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-416, 82 USPQ2d 1385, 1395 (2007).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Tokki in view of Smith as applied to claim 14 and further in view of Svendsen et al., US 2006/0065447 (hereafter Svendsen).
Tokki in view of Smith is silent as to the tile pattern being a honeycomb pattern.  Svendsen teaches cutting elements and bits incorporating such cutting elements having 
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to modify the method of Tokki/Smith to apply tiles and coatings in a honeycomb pattern as taught by Svendsen as a predictable and adequate pattern for use as a tape that is to be applied to a drill bit surface in order to provide a wear resistant surface to the bit and also for the advantages taught in Svendsen including longer cutting life.   

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Tokki as applied to claim 8 and further in view of Hsu et al., US 2014/0170377 (hereafter Hsu).
Tokki is silent as to performing its coating process by depositing an entirety of the multi-layered friction reducing coating in a tile pattern on the foil layer using a mask disposed on the foil layer.
Hsu is directed to the problem of lowering friction between moving surfaces and solves it by adding texture modifications to cooperating surfaces (Abstract).  Hsu teaches a method of adding such texture by fabricating a soft mask that may then be 
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to modify the method of Tokki to apply the multi-layer abrasion resistant coating of Tokki in a manner in which the coating also has a texture modification as taught by Hsu, the texture modification produced by a method according to Hsu that includes using a mask on a steel surface (i.e., the steel foil of Tokki) to create a tile pattern texture, as taught by Hsu, for the advantages taught in Hsu, including friction reduction between moving surfaces.  

Allowable Subject Matter
Claims 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 18 and 19, neither Tokki nor the other prior art of record teach or suggest depositing only the under layer in a tile pattern using a mask disposed on the foil layer.  
Regarding claim 20, Hsu does not teach or suggest performing its method in a manner to provide a surface that is recessed at joints in the tile pattern, a joint understood as a narrow gap or point of contact between the tile elements. Smith, Fig. 16 (para [0082]) teaches recessed joints, 1610, but does not teach or suggest performing the process of making the tiled texture using a mask.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA L SCHALLER whose telephone number is (408)918-7619.  The examiner can normally be reached on Monday-Friday 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CYNTHIA L SCHALLER/Examiner, Art Unit 1746